Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 1 of 43 PAGEID #: 451




                                   Report of Alexander Street, Ph.D.
                                               in the case of
                           League of Women Voters of Ohio et al. v. LaRose
                          United States District Court: Southern District of Ohio
                                             August 24, 2020

 1. Background, qualifications and purpose
 1. I am an Associate Professor of Political Science at Carroll College in Helena, Montana. I hold a
 Ph.D. in Political Science from the University of California, Berkeley, conferred in 2011. I also hold
 a First Class undergraduate degree in Politics, Philosophy and Economics from the University of
 Oxford. I have held postdoctoral fellowships at the European University Institute, Cornell
 University, and with the Max Planck Society. I have published nine peer‐reviewed articles, in
 addition to several book chapters, reviews and reports. I am attaching a copy of my Curriculum
 Vitae to this report. My published research uses statistical analysis of data from voter files, the
 census bureau, election returns, and public opinion surveys. This work has appeared in leading
 scholarly journals in my field and I have won Best Paper and Best Article awards from organized
 sections of the Western Political Science Association and the American Political Science
 Association, respectively.

 2. My research using data from voter files has been cited favorably in a court case on the effects
 of voter registration deadlines in the state of Massachusetts. I have been retained as an expert
 and submitted an expert report in N.Y. League of Women Voters et al. v. N.Y. State Board of
 Elections et al., No. 160342/2018 in New York state court concerning New York’s registration
 deadline. Likewise, I have also been retained as an expert and submitted an expert report in
 Western Native Voice v. Stapleton, in the Montana 13th Judicial District Court, concerning the
 effects of a prohibition on ballot collecting for voters living on Indian Reservations in Montana.

 3. I have been asked by the plaintiffs to analyze the effects of requiring election officials to verify
 signatures on absentee ballot applications and on absentee ballot return envelopes in Ohio. I
 have also been asked to address the adequacy of opportunities for Ohio electors whose
 application or ballot is rejected for signature mismatch to resolve the issue so that they can
 register or vote absentee. To do this, I have used publicly available evidence on Ohio elections
 in addition to documents provided to counsel for the plaintiffs in response to public records
 requests.1 The plaintiffs asked me to address these questions using the same techniques of


 1
   At points in this report I refer, for the sake of brevity, to absentee ballot signature checking, even though the
 signature is required on the returned “identification envelope” rather than the ballot itself. In addition, as I will
 show, the same logic applies to the efforts of election officials to verify signatures on ballot applications as well.



                                                                                                                     1
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 2 of 43 PAGEID #: 452




 analysis, data collection and statistical testing that I use in my scholarly research. I am being
 compensated at a rate of $200 per hour for my work on this matter. This compensation is not in
 any way contingent on the nature of my findings or on the outcome of this litigation.

 4. I will make three main points. First, I apply mathematical principles to illuminate problems
 inherent in the process of election officials seeking to verify signatures on absentee ballots.
 Second, I present new evidence on the rate at which absentee ballot applications, even more
 often than absentee ballots, are rejected for perceived signature mismatch. And third, I explain
 how the inherent problems with attempts to verify signatures in this context align with data on
 the practicality of electors “curing” wrongly rejected applications or ballots in order to exercise
 the right to vote, given the time constraints at work. As I will explain, election officials in Ohio
 follow very different practices in recording information on absentee ballot and ballot application
 rejections for signature mismatch, which has forced me to rely on often incomplete and
 sometimes incommensurate evidence. I will present baseline estimates showing the minimum
 extent of the problem, while allowing that the full extent of the problem is difficult to assess but
 is certainly greater.

 2. Previous research on the problems that arise due to absentee ballot signature checking
 2a) Mathematical statement of the problem
 5. Ohio law requires that election officials verify the signatures submitted with returned absentee
 ballots: “election officials shall compare the signature of the elector on the outside of the
 identification envelope with the signature of that elector on the elector's registration form and
 verify that the absent voter's ballot is eligible to be counted.”2 There is no requirement that the
 signatures on absentee ballot applications must also be verified, but many county elections
 offices around Ohio do also seek to verify those signatures. I have not seen evidence that the
 Ohio election officials who check signatures are formally trained in recognizing handwriting, or
 trained to be aware of the range of natural variation that can arise across signatures written by
 the same person. I know of no evidence that these officials have access to equipment such as
 microscopes that would enhance the precision of their work, and I believe that they are often
 under pressure to check hundreds or thousands of signatures in little time. I will therefore refer
 to the officials doing this work as untrained, under‐resourced and time‐pressured lay people.

 6. There are inherent problems in asking untrained, under‐resourced and time‐pressured lay
 people to check voter signatures. When an error‐prone process of this kind is applied to a set of
 documents with many, many more valid signatures than invalid signatures, the inevitable result


 2
     Ohio Revised Code § 3509.06 (D) (1).



                                                                                                   2
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 3 of 43 PAGEID #: 453




 is that many valid signatures will be wrongly rejected for each invalid signature that is correctly
 rejected. The logic of the problem can be clarified using a well‐known mathematical theorem.

 7. Bayes’ Theorem, a mathematical insight dating back to the 18th century, has been widely used
 by scientists across academic disciplines (and has inspired an entire branch of modern statistics).
 Bayes’ Theorem provides a consistent logic for updating one’s beliefs based on evidence. The
 theorem is often stated as follows, where P stands for probability, the symbol |means “given,”
 and * indicates multiplication:

                                                 𝑃 𝐵|𝐴 ∗ 𝑃 𝐴
                                     𝑃 𝐴|𝐵
                                                     𝑃 𝐵

 8. One way to put this in words is that the probability of A given B can be calculated by considering
 how much one has learned about the chance of seeing A from the fact that one observes B, given
 one’s prior expectation of the chance of seeing A, while accounting for all of the other ways that
 one could have observed B. In this case, we can calculate how useful it is to ask untrained, under‐
 resourced and time‐pressured lay people to verify signatures on absentee ballots (or ballot
 applications) by asking what share of the signatures that are rejected by such people are actually
 instances of ballots signed by the wrong person. For the sake of brevity, I will refer to ballots
 signed by the person eligible to do so as “valid” and to ballots signed by someone else as “invalid.”

 9. We can use Bayes’ Theorem to calculate 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑 . Given that an
 absentee ballot (or ballot application) was rejected for signature mismatch, what is the
 probability that the signature was actually invalid? Bayes’ Theorem implies that this conditional
 probability can be calculated as follows:

                                          𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑 ∗ 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑
     𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑
                                                           𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑

 10. The denominator on the right side of the above equation can be fleshed out as follows, to
 account for all of the ways in which ballots can be rejected by signature checkers, which also
 includes the possibility that some valid ballots are improperly rejected:

                             𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑 ∗ 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑
   𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑 ∗ 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑    𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑣𝑎𝑙𝑖𝑑 ∗ 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑣𝑎𝑙𝑖𝑑


 11. As I will show, this probability, 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑 , can be calculated for a
 plausible range of real‐world conditions using evidence gathered by scholars who have studied



                                                                                                    3
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 4 of 43 PAGEID #: 454




 errors in handwriting recognition, and by drawing on evidence on the rates at which voters
 submit invalid signatures due to mistakes or attempted fraud.

 2b) Evidence on the errors that arise, even when experts assess handwriting
 12. Even experts make errors in assessing whether a signature is genuine. In experimental tests,
 errors are committed by trained Forensic Document Examiners (FDEs) who are presented with
 both a series of genuine variants of a person’s signature, and a series of signatures written by
 other people aiming to simulate the genuine versions. This is notable because these errors occur
 even among experts working under ideal conditions: with multiple versions of the genuine
 signature (making it easier to distinguish natural variation for a single signer), with tools such as
 microscopes, and with plenty of time. In contrast, election officials typically lack training, tools
 and time, and typically compare the signature on an absentee ballot with just a single version of
 the voter’s signature that was recorded when the person registered to vote—which may have
 been many years in the past.

 13. For example, Kam et al. (2001) find that even FDE experts wrongly reject valid signatures at a
 rate of 7.05%, and wrongly accept invalid signatures at a rate of 0.49%. Sita, Found and Rogers
 (2002) report that FDEs wrongly reject valid signatures at a rate of 5.31% and wrongly accept
 invalid signatures at a rate of 1.52%. In each case, the scholars running these tests found that
 FDEs are much more accurate than lay people without training.3 Still, in order to illustrate the
 inherent problems with requiring absentee ballot (and ballot application) signature checks, for
 the sake of argument I will show that the problems are acute, even under absolute best‐case
 assumptions about the accuracy of election workers in taking on this task. This also allows for
 the possibility that election officials do acquire some expertise in their work (e.g. through formal
 or informal training, or by practice), and may in some cases be able to take the time to work
 carefully rather than rushing to certify the election results. For example, taking the numbers
 from the first study by Kam et al., one may infer that, if election officials are as accurate as FDE
 experts, 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑣𝑎𝑙𝑖𝑑 = 7.05%, and 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑 =
 99.51%. This makes it possible to clearly illustrate why even experts would be likely to make
 many mistakes when confronted with far more valid than invalid signatures. The only number
 remaining in order to complete the Bayesian calculation, as described above, is an estimate of
 the true prevalence of invalid signatures on absentee ballots, i.e., 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑 .4


 3
   Kam et al. find that lay people wrongly reject 26.1% of valid signatures, and wrongly accept 6.47% of invalid
 signatures. Sita, Found and Rogers do not report these rates separately for genuine/simulated signatures for the lay
 people in their study, but do report much higher error rates, with an overall error rate of 25.3% wrong opinions.

 4
     P(ballot valid) is simply 1 ‐ P(ballot invalid), since the full set of probabilities must sum to 1.



                                                                                                                   4
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 5 of 43 PAGEID #: 455




 2c) Previous research on the low prevalence of voter ballot errors and voter fraud
 14. Invalid signatures on absentee ballots (or absentee ballot applications) could arise either
 through error or through fraud. Voters do make errors, of course. For instance, some voters
 think it is acceptable to sign for a family member, and some neglect to sign the envelope when
 returning their own absentee ballots. In fact, the former group are not wholly wrong, since
 election officials in some places will substitute the signatures of spouses if they are in possession
 of both ballots, on the assumption that the spouses mistakenly signed for each other after having
 placed the ballots in envelopes.5

 15. To my knowledge there is no comprehensive record of the rate at which voters make mistakes
 in signing absentee ballots. Many election offices do, however, record the number of absentee
 ballots that are rejected because there is no signature on the return envelope. The U.S. Election
 Assistance Commission (EAC) surveys state and county election officials after each federal
 general election. Recent EAC reports show state and county officials reporting that, in 2018,
 0.182% of the 30 million absentee ballots returned by voters, around 55,000 in total, were
 rejected because they lacked a signature.6 And in the 2016 general election, 0.2% of the 33
 million absentee ballots returned by voters were rejected because there was no voter signature
 (around 66,000 no‐signature ballot rejections).7 I expect that voters make the mistake of signing
 someone else’s ballot, such as that of a family member or housemate, at a roughly similar rate
 to the rate at which voters neglect to sign their ballot. In other words, I believe that this rate of
 around 0.2%, or one in five hundred ballots, provides a credible starting point for estimating the
 prevalence of voters mistakenly signing the wrong ballot. Using the Bayesian terminology, this is
 a first step to arriving at a reasonable prior belief for 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑 .

 16. Likewise, there is no universally accepted estimate of the rate at which voters seek to commit
 fraud by signing someone else’s ballot. The rate at which absentee ballot fraud is detected and
 prosecuted is extremely low, even though some states such as Oregon now have decades of
 experience with all‐mail voting. A prominent research and advocacy organization whose


 5
  This is the practice of election officials in the county where I live, in Montana. The official who told me this said
 that this is based on statewide training, which in turn is based on training in the state of Colorado.

 6
  These numbers are for domestic absentee voters. The EAC reports also show that, in 2018, uniformed and overseas
 citizens returned an additional 344,392 absentee ballots, of which 0.71% (around 2500 ballots) were rejected for
 “signature issues,” a category that may include missing signatures or signatures deemed not to match the original
 on record. See https://www.eac.gov/sites/default/files/eac assets/1/6/2018 EAVS Report.pdf

 7
  The 2016 EAC report shows that a further 633,613 ballots were returned by uniformed and overseas citizens, of
 which around 0.5% (about 3,000 ballots) were rejected under the broader category of “signature issues.” See
 https://www.eac.gov/sites/default/files/eac assets/1/6/2016 EAVS Comprehensive Report.pdf



                                                                                                                     5
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 6 of 43 PAGEID #: 456




 employees have raised alarm on this issue maintains a database of alleged and prosecuted cases
 of voter fraud, but even this yields very low estimates of the rate of fraud, because the
 appropriate denominator is such a large number.8 There are indeed occasional instances in
 which ballot fraud is detected, and these tend to get a lot of media attention. But to calculate
 the prevalence of the problem one must also account for the fact that many thousands of
 elections are held each year—for units from the special district, municipal, county, and state to
 the federal level, for offices ranging in scope from local mosquito control to the U.S. Presidency,
 and on issues ranging from local taxes to state constitutional amendments—featuring hundreds
 of millions of valid ballots. Using such numbers, one academic expert estimates that the rate of
 fraud involving absentee ballots is 0.00006%, or about one in 1.7 million absentee ballots.9

 17. It is possible, of course, that there are additional hidden cases of absentee ballot voter fraud.
 Those who raise alarm over voter fraud claim that there are many as‐yet‐undetected cases, but
 these claims ring hollow after decades in which the activists, organizations and even elected
 officials making these claims have failed to provide substantial evidence to support their claims.10
 The most plausible research from academic experts indicates that the prevalence of voter fraud
 is very low (see, e.g., Ahlquist, Mayer and Jackman 2014; Levitt 2011; Minnite 2010). In order to
 illustrate the inherent problems with requiring untrained, under‐resourced and time‐pressured
 lay people to check absentee ballot (and ballot application) signatures, however, I will show that
 even if one takes the very highest estimate of the prevalence of any form of voter fraud of which
 I am aware, the result is still that many valid ballots are wrongly rejected for each invalid ballot
 that is correctly rejected.11 The highest estimate that I have seen on the prevalence of voter
 fraud, in academic research using plausible data sources and methods, concerns the prevalence

 8
  The Heritage Foundation database also presents more specific information on alleged instances of fraud involving
 absentee ballots. Using the full database range from 1979 through 2020, for all U.S. States, and searching for civil
 penalties/criminal convictions/diversion program/judicial findings/official findings, and for “fraudulent use of
 absentee ballot”, I find 206 cases, over a period in which billions of votes were cast (see
 https://www.heritage.org/voterfraud/search?combine=&state=All&year=&case type=All&fraud type=24489).

 9
  See https://thehill.com/opinion/campaign/494189‐lets‐put‐the‐vote‐by‐mail‐fraud‐myth‐to‐rest Accessed
 August 20, 2020. Prof. Stewart has also written on votes lost due to ballot rejections (Stewart 2010).

 10
   For example, in a recent court case featuring prominent alarmists a federal judge in Kansas found the claims of
 former Kansas Secretary of State Kris Kobach and the experts whom Kobach had recruited in the case to be
 unpersuasive. See https://www.propublica.org/article/kris‐kobach‐voter‐fraud‐kansas‐trial

 11
    In general, in a research field in which scholars have produced a range of estimates, the way to get the most
 credible estimate would be to take a (perhaps weighted) average of the estimates. But that is not what I am trying
 to do. Rather, for the sake of argument, I am taking the very highest estimate in research on any form of voter fraud
 to illustrate the point that, even in the worst‐case scenario in which absentee ballot fraud is much more common
 than most experts think, trying to stop fraud by verifying signatures is liable to create more problems than it solves.



                                                                                                                      6
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 7 of 43 PAGEID #: 457




 of double voting (i.e., one person voting in multiple districts). The authors (Goel et al., 2020)
 estimate that as many as one in four thousand (0.025% of) voters may have cast two ballots in
 the 2012 general election.12 To illustrate my argument that there are inherent problems with
 asking untrained, under‐resourced and time‐pressured lay people to check absentee ballot
 signatures, I will show that these problems arise even if one allows for the strongest possible case
 in favor of signature checking. So I will use this highest remotely plausible estimate on the
 prevalence of voter fraud to take the next step towards arriving at a reasonable upper limit for
 the prior belief over 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑 .

 2d) Wrongful rejections of ballots with valid signatures are far more common than correct
 rejections of ballots with invalid signatures
 18. Taking together these illustrative numbers on the rate of absentee voter signature errors and
 absentee ballot signature fraud, I propose that a reasonable upper limit prior concerning the
 prevalence of ballots with invalid signatures is 0.2% (rate of error) plus 0.025% (worst‐case rate
 of fraud), or 0.225%.13 In the Bayesian logic outlined above, then, I propose to calculate the
 probability that a ballot is actually invalidly signed given that it is rejected by signature checkers,
 i.e., 𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑 , using the following estimates:

             𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑣𝑎𝑙𝑖𝑑    0.0705 (estimate from Kam et al., 2001)
             𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑    0.9951 (estimate from Kam et al., 2001)
             𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑   0.00225 (allowing error rate of 0.002, fraud rate of 0.00025); thus

                                                                   0.9951 ∗ 0.00225
      𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑                                                                           0.0308
                                                        0.9951 ∗ 0.00225      0.0705 ∗ 0.99775

 19. This means that there is only a 3% probability that an absentee ballot which has been rejected
 for signature mismatch actually features an invalid signature. There is a 97% probability that the
 ballot has been wrongly rejected. To put it another way, for every one invalid ballot that is
 correctly rejected for signature mismatch, an additional 32 valid ballots are wrongly rejected due

 12
   Verifying signatures would not prevent this form of attempted fraud, since a person registered in two jurisdictions
 could just use their true signature. I suspect that attempted voter impersonation, which is where signature checks
 might help, is even rarer. For the sake of argument, however, I am using the highest estimate that I have seen on
 any form of voter fraud. It might be possible to prevent double‐voting by deleting names from lists of registered
 voters if those names appear in more than one jurisdiction. As Goel et al. (2020) explain, however, sometimes, just
 by chance, different people happen to share a name and even a birthday. And indeed, there may be far more such
 cases, than there are attempts at double voting. As a result, as Goel et al. (2020, 456) argue, “one suggested strategy
 to reduce double voting—removing the registration with an earlier registration date when two share the same name
 and birthday—could impede approximately 300 legitimate votes for each double vote prevented.”

 13
      This is a rate of 1 in 444 invalid signatures. It also implies that the remaining 99.775% of signatures are valid.



                                                                                                                           7
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 8 of 43 PAGEID #: 458




 to errors by the non‐experts trying to verify signatures.14 Bayes’ Theorem clarifies the logic. The
 reason for the problem is that since invalidly signing an absentee ballot is a very rare event, even
 if election officials are fairly good (92.95% accurate) at recognizing valid signatures and are really
 quite good (99.51% accurate) at identifying invalid ones, there are just so many cases of valid
 signatures that a considerable number of those will be wrongly rejected, and so few cases of
 invalid signatures that even if most of them are detected they will only make up a tiny share of
 all the ballots rejected.15 This is the problem of trying to measure instances of a rare outcome
 using imprecise procedures, a problem well known to scholars in other fields, such as those
 studying rare diseases (see, e.g., Altman and Bland 1994).

 20. The above calculation serves to illustrate the logic of the problem. To show the implications
 of a wider set of conditions under which errors in signature checking will occur, I now provide a
 range of estimates to show how the number of wrongful rejections for every correct rejection
 can be expected to vary, depending on a range of variation in the accuracy of the signature
 checkers and depending on a range of estimates of the prevalence of invalid signatures. To do
 this I take estimates on ballot checking accuracy for both lay people and FDEs from the paper by
 Kam et al. (2000), and I allow the assumed prevalence of invalidly signed absentee ballots to vary
 from one in forty thousand to one in a hundred.16 The results are shown in Table 1.

 Table 1. Number of wrongly rejected valid ballots for every correctly rejected invalid ballot, under
 varying levels of signature checker accuracy, and varying rates of invalidly signed absentee ballots
  Estimated prevalence of             Ballots wrongly rejected for     Ballots wrongly rejected for
  invalidly signed absentee           each correctly rejected: If      each correctly rejected: If
  ballots                             ballot checkers as accurate      ballot checkers as accurate
                                      as lay people in Kam et al.      as FDE experts in Kam et al.
  One in forty thousand                          11,163                            2,835
  One in ten thousand                             2,791                             709
  One in four thousand                            1,117                             284
  One in four hundred                              112                               29
  One in one hundred                                29                                8


 14
   Note that the number of wrongful rejections for each correct rejection is 1 over the Positive Predictive Value, here
 1/𝑃 𝑏𝑎𝑙𝑙𝑜𝑡 𝑖𝑛𝑣𝑎𝑙𝑖𝑑|𝑏𝑎𝑙𝑙𝑜𝑡 𝑟𝑒𝑗𝑒𝑐𝑡𝑒𝑑 .

 15
  To put it yet another way, 0.49% of a very large number is much more than 92.95% of a very small number. I
 would rather have 0.49% of $4,000 (about $20) than 92.95% of a dollar (about 93 cents).

 16
   Note that I consider an invalid signature rate of 1/100 to be utterly implausible, far too high. My purpose here is
 to illustrate the dynamics of this problem.



                                                                                                                     8
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 9 of 43 PAGEID #: 459




 21. Table 1 shows that both the accuracy of the signature checkers and the prevalence of invalidly
 signed ballots matters, as shown by the variation across columns and rows, respectively.
 Crucially, the table also shows that even assuming that election officials are able to obtain the
 best‐case level of accuracy shown by FDE experts, and even if the prevalence of invalidly signed
 absentee ballots were wildly, implausibly high at a rate of one in a hundred, one would still expect
 to see about eight valid ballots wrongly rejected for each invalid ballot that is correctly rejected.
 Even under those extreme conditions, requiring under‐resourced and time‐pressured election
 officials to check voter signatures would result in those workers substituting their own errors for
 voter errors (or attempted fraud) at a rate of about eight to one. It is worth emphasizing that
 even if election officials are cautious in rejecting ballots, their caution would itself be exercised
 with imprecision. If any absentee ballots, or ballot applications, are rejected for signature
 mismatch, it is probable that most of the rejections will be due to errors by election officials.

 22. In some contexts, it may be worth using tests that yield high numbers of false positives (in
 this case, falsely rejecting a validly signed ballot). To use a current example, in the case of a viral
 pandemic, it might be acceptable to mistakenly tell a lot of people that they should self‐
 quarantine for two weeks, while only correctly telling a relatively small number of people who
 are infected that they should self‐quarantine. Self‐quarantine is disruptive but it is not generally
 a great hardship, whereas even relatively small reductions in the rate at which the virus is passed
 along can have great social benefits (reducing the “reproduction number” to the point that each
 infection results in less than one additional infections would eventually cause an epidemic to
 end). But in the case of untrained, under‐resourced and time‐pressured lay people wrongly
 rejecting absentee ballot (and ballot application) signatures, the cost is high and the benefits are
 dubious. Dozens or even hundreds of people risk having their ballot rejected, and may have their
 confidence in the electoral system shaken, for each correctly rejected invalid ballot.

 23. One possible benefit of requiring that absentee ballot (and ballot application) signatures be
 checked is that, if it is public knowledge that signatures are checked, this could deter people who
 might otherwise be tempted to sign and return someone else’s ballot.17 This must be balanced
 against the cost: the high rate of wrongful rejections that must be expected based on the
 calculations above, the risk of substituting poll worker errors for voter errors, and the risk of
 reduced political trust among those whose ballots are rejected. The ratio of costs to benefits
 would be more reasonable if voters whose ballots are rejected for signature mismatch have
 convenient and timely opportunities to receive notification and to resolve the issue. In the


 17
    I am not aware of survey data on the question of whether it is well‐known that absentee ballot signatures are
 checked, or well‐known how they are checked. Not all states require elections workers to check absentee ballot
 signatures (see https://www.ncsl.org/research/elections‐and‐campaigns/verification‐of‐absentee‐ballots.aspx).



                                                                                                               9
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 10 of 43 PAGEID #: 460




 following sections of this report I will present evidence on whether or not this is the case in the
 state of Ohio. To do this, I will draw together evidence from various sources on the prevalence
 of absentee ballot (and ballot application) signature mismatch rejections in the state, on the
 proportion of these rejections that voters who actually submitted validly signed ballots (or
 applications) were able to resolve, on the timing of absentee ballot applications, and on the
 timing of ballot delivery and return.

 3. Evidence on signature mismatch rejections for absentee ballot applications in Ohio
 24. Ohio allows no‐excuse absentee voting18 but, unlike some states, does not allow voters to
 opt into permanent absentee status so that they can cast all votes by mail. Instead, voters must
 submit a new application to vote absentee for each election.19 This application can be submitted
 as early as the beginning of the calendar year in which the election is held, or three months in
 advance, whichever is earlier, and as late as three days before the election.20 Upon information
 from counsel for the plaintiffs it is my understanding that at least some (and perhaps a clear
 majority of) Ohio counties require that the signatures on absentee ballot applications be verified
 against the original signature on record from when each voter registered, even though signature
 verification at the application stage is not required under Ohio law. This extra layer of signature
 checks risks causing two additional problems. First, this additional check can be expected to
 increase the rate at which an error on the part of the election officials seeking to verify signatures
 will impose the burden of resolving the problem upon the would‐be voter.21 Well‐established
 scholarship in the field of political science shows that, even if some voters are able to lift the
 burden, this kind of additional inconvenience tends to reduce turnout (see, e.g., Brady and
 McNulty 2011; Holbein and Hillygus 2016; McNulty, Dowling and Ariotti 2009). Second, a
 signature check at the absentee ballot application stage risks introducing delays that make it hard
 for voters to resolve the issue, obtain an absentee ballot, and return it, all in time for their vote


 18
      Ohio Revised Code § 3509.02 (A).

 19
      Ohio Revised Code § 3509.02.

 20
      Ohio Revised Code § 3509.03 (D).

 21
    If election officials mistakenly reject validly signed ballots due simply to chance variation in voter signatures, or
 chance pressures on the officials e.g. due to varying time constraints, then doubling the number of times each voter’s
 signature must be checked would roughly double the number of rejections. If random factors were at work then
 the likelihood of a given person being rejected twice would be low, so long as the overall rate of rejection is low. If,
 on the other hand, there are systematic patterns in the factors affecting mistaken rejections in addition to an
 element of chance, e.g., if certain sets of voters are more likely to have their signatures deemed invalid, then
 doubling the number of signature checks could result in a wider range of combined rates of rejection. I cannot,
 however, imagine circumstances under which doubling the number of signature checks by checking at both the
 application and ballot stage would fail to lead to an increase in the number of valid signatures mistakenly rejected.



                                                                                                                     10
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 11 of 43 PAGEID #: 461




 to be counted. This is especially likely if there are inadequate procedures for notifying voters of
 a mismatch rejection at this stage. Electors whose absentee ballot applications are rejected
 might be able to resolve the issue by casting an absentee ballot in‐person, although, under the
 current pandemic conditions this may result in exposure to the very health risks that they were
 trying to avoid when they applied to vote absentee.

 25. As noted in Section 1, a recurring theme of this report is that Ohio counties collect and report
 idiosyncratic and often incomplete data related to the process of absentee voting in general, and
 relating to signature mismatch rejections in particular. By necessity, the evidentiary basis for my
 analysis is incomplete and results from different counties are not always directly comparable.
 Nonetheless, there is much that we can learn from studying the available data. Social scientists
 are well‐used to the necessity of drawing inferences from limited data, and I will follow standard
 academic practice in explaining how I organized and analyzed the available data, what we can
 learn, and which possibilities may be ruled out.

 26. My first finding, based on the available evidence, is that in recent federal elections, thousands
 of absentee ballot applications in Ohio have been rejected because of “signature issues,” i.e.,
 either a missing signature or a signature mismatch. Although many of the electors affected were
 able to resolve the issue and receive an absentee ballot, most of whom went on to vote, the
 available evidence suggests that thousands more were not able to do so. As I will discuss in the
 next section of my report, the timing was often tight enough to make this difficult. There appear
 to be many more signature related rejections at the absentee ballot application stage than at the
 absentee ballot stage.

 27. State and county officials in Ohio provide uniform information on absentee ballot rejections
 but not, to my knowledge, on absentee ballot application rejections. By studying data on the
 application stage, I am revealing what I believe was a previously invisible layer of the issue. The
 data show that, much like an iceberg, this previously hidden layer is much bigger than the layer
 which was already visible. My main sources for this analysis are the responses of county election
 officials to public records requests submitted by counsel for the plaintiffs, who asked for the
 number of absentee ballot and absentee ballot application rejections in recent years.
 Unfortunately, the election officials of Ohio’s 88 counties responded in wildly different ways.
 Some wrote short notes to the effect that they did not have the information. Some appear to
 have ignored parts of the request and have provided data only on the electors who successfully
 registered to vote absentee (i.e., they provided no information about rejections at the application
 stage). Others provided pdf files, some hundreds of pages long, showing the names and
 addresses of voters whose applications had been rejected. Some sent digital scans of individual
 absentee ballot applications (with some details redacted). Even those counties that did report


                                                                                                   11
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 12 of 43 PAGEID #: 462




 relevant evidence often did so using different categories, e.g., some only reported a generic
 category of “signature issue” while others distinguished between “no signature” and “signature
 mismatch.” Some provided evidence on which voters were able to resolve the issue to receive
 an absentee ballot, and when that happened, while others did not. Some counties provided
 information only for the 2020 federal primary election, while others provided information going
 back to the 2018 and/or 2016 general elections. Some provided information in different formats
 or at different levels of detail for each election. In many cases, the data were provided without
 explanation of the abbreviations or categories used in the files, or without details on exactly
 which classes of applicants they covered (e.g., it was not always clear if the officials had opted
 only to show information on rejected applicants who had not been able to resolve the issue).

 28. Given the often opaque, inconsistent and incomplete nature of the evidence, I decided that
 the best strategy was to limit my analysis to the counties that reported data in a format amenable
 to statistical analysis, i.e., those that provided individual‐level data using a spreadsheet format
 (not including the unhelpful pdf‐format copies of a spreadsheet). As it happens, this included
 several of the most populous counties in the state, along with several suburban or rural counties
 with smaller populations. The problem with this approach is that I have no way to assess whether
 the information available is representative of the entire state. This makes it impossible to offer
 a numerical estimate of the extent of the problem, state‐wide. I present these results as a
 baseline. With this evidence, for instance, we know that there were at least 10,038 cases in
 which absentee ballot applications were rejected for “signature issues” (often alleged mismatch)
 for federal elections over recent years. There must have been more, in the other counties that
 did not provide (readily interpretable) evidence. I don’t know how many more.

 29. Table 2 presents my results for recent federal elections. I show the numbers of rejections,
 and calculate the proportion of rejections from all applications received by mail. Where possible
 I present evidence on both domestic absentee ballot applications and applications under
 UOCAVA, the Uniformed and Overseas Citizens Absentee Voting Act (not all counties noted
 whether they included both categories, but where they do, I include both). For the sake of
 comparability, I report rejections for “signature issue” since several counties provide only this
 broad designation. Where possible, I distinguish between “no signature” and “signature
 mismatch” rejections in the footnotes.

 Table 2. Evidence on absentee ballot application rejections from Ohio counties that provided
 accessible data for the 2020 federal primary election




                                                                                                 12
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 13 of 43 PAGEID #: 463




  County                          Number (and percentage) of                    Number (and percentage) of
                                  absentee ballot applications22                voters whose absentee ballot
                                  rejected for “signature issue”                application was rejected for
                                                                                “signature issue,” but who cured
  Butler23                            324 (0.77% of applications)                    219 (61% of the rejected)
  Clinton24                             18 (0.4% of applications)                      6 (33% of the rejected)
  Cuyahoga25                            1,305 (0.66% of ballots)                      772 (62% of the rejected)
             26
  Franklin                           2,159 (1.30% of applications)                            Not available




 22
    Percentages are calculated using the total number of absentee ballot applications sent remotely (mostly by mail).
 I assume that no in‐person absentee voters cast ballots that were rejected for signature mismatch since, in those
 cases, the election official could simply ask for ID. In Ohio, beginning “the day after the close of voter registration,
 all registered voters may request and vote an absentee ballot in person at their county board of elections or early
 voting center as designated by the county.”                See https://www.ohiosos.gov/elections/voters/absentee‐
 voting/#inPerson Accessed August 20, 2020. See Ohio Revised Code § 3509.051.

 23
   Butler County reported separate data at this stage for “signature missing” and “signature discrepancy.” For the
 2020 federal primary, 253 absentee ballot applications were rejected for the former reason, and 71 for the latter.

 24
    Officials from Clinton County provided unusually full information for the 2020 federal primary. For that election,
 in addition to the 6 people whose absentee ballot applications were rejected for signature issues but who were able
 to resolve the issue in advance, a further 7 people cast provisional ballots, albeit, potentially, at a risk to their health.

 25
     Cuyahoga County provided a file including the names and addresses of 598 electors whose absentee ballot
 applications were rejected as “signature invalid” and another 707 rejected for “signature not provided.” To calculate
 the percentage of ballots rejected, in this case, I used the number of absentee ballots cast in the election, as reported
 by the Ohio Secretary of state’s website absentee reports (regrettably, the county did not provide information on
 the number of applications rejected for other reasons, so the denominator is smaller than it should be, but, from
 what I have seen in other counties, this would not greatly affect the percentage). An email from the county said that
 none of these people cured. But I was able to match 96% of them with names and addresses in the county voter
 file. I calculated that 772 of the people (62%) did vote in the 2020 federal primary, and using a county absentee
 report I also found that 562 of them had been able to register and were sent or given an absentee ballot. Of those,
 498 sent their absentee ballot in for counting. An additional 274 voted in‐person; presumably, most of them did so
 as early absentee voters in March, although a few who qualified to vote in person on April 28 may have done so (this
 information is not reported in the files).

 26
    Franklin County reported separate data at this stage for “No Sig” and “MisMatch SIG.” For the 2020 federal
 primary election 1,542 absentee ballot applications were rejected for the former reason, and 617 for the latter. A
 further 85 applications were rejected for additional reasons that also included “No Sig” or “MisMatch SIG,” e.g., they
 also lacked an address. Since few other counties report signature issue rejections in a way that allows me to count
 the additional reasons for rejections, in an effort to facilitate comparisons I do not include the additional 85 in the
 total here. However, Franklin County did not provide information on whether these applicants were able to cure,
 nor does the information on those rejected include information such as a unique voter ID that would allow me to
 match the applicants with voter history data to determine whether they were able to register absentee or vote.



                                                                                                                          13
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 14 of 43 PAGEID #: 464




  Hamilton27                         290 (0.18% of applications)                   10 (3% of the rejected)
  Lucas28                            118 (0.24% of applications)                      0 (0% of the rejected)
  Summit29                           782 (1.04% of applications)                 448 (57% of the rejected)
              30
  Warren                              75 (0.19% of applications)                      3 (4% of the rejected)
  2018 general election
  Butler31                           348 (1.40% of applications)                          Not available
  Clermont32                          72 (0.27% of applications)                          Not available
  Summit33                          1,224 (2.13% of applications)                250 (20% of the rejected)
              34
  Warren                              45 (0.12% of applications)                          Not available
  2016 general election
  Butler35                            299 (1.1% of applications)                 168 (56% of the rejected)
  Franklin36                        2,023 (1.29% of applications)                         Not available


 27
   For the 2020 federal primary, Hamilton County reported 244 absentee ballot applications rejected because of a
 missing signature, and another 46 that were missing a signature in addition to other problems. Hamilton County but
 did not report any absentee ballot applications rejected for signature mismatch for this election.

 28
   It is possible that Lucas County officials interpreted the public records request to refer only to those whose
 applications were rejected and were unable to resolve the issue. This would account for the finding that none of
 them were able to cure; it would also imply a higher number of applications may initially have been rejected.

 29
   Summit County reported distinctive reasons for absentee ballot application rejections in 2020, including “Need
 Original Signature” (35 instances), “No Signature” (441) and “Signature Update” (306). I report the sum of these.

 30
      Warren County reported only the generic category of “signature issue.”

 31
    For the 2018 federal primary election, Butler County reported 126 absentee ballot applications rejected for “no
 signature” and a further 222 rejected for “signature discrepancy.” The county did not provide information that
 would allow me to test whether any of those rejected were able to resolve the issue.

 32
   Clermont County provided a spreadsheet with numbers for the 2018 general election, but not individual‐level data
 that would allow me to test whether any of those whose applications were originally rejected were able to cure.

 33
   Summit County reported distinctive reasons for absentee ballot application rejections in 2018, including “Need
 Original Signature” (19 instances), “No Signature” (305) and “Signature Update” (900). I report the sum of these.

 34
      Again, Warren County reported only the generic category of “signature issue.”

 35
   In 2016, Butler County reported 146 absentee ballot application rejections for “signature missing,” and a further
 153 for “signature discrepancy.”

 36
    Franklin County reported separate data at this stage for “No Sig” and “MisMatch SIG.” For the 2016 general
 election 659 absentee ballot applications were rejected for the former reason, and 1,364 for the latter. A further
 186 applications were rejected for additional reasons that also included “No Sig” or “MisMatch SIG,” e.g., also lacked


                                                                                                                   14
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 15 of 43 PAGEID #: 465




  Summit37                          956 (1.43% of applications)                   705 (74% of the rejected)


 30. In total, across these three federal elections, I documented 10,038 cases in which an absentee
 ballot application was rejected for “signature issues,” and I was only able to confirm that 2,581
 of those applicants (26%) were able to resolve the issue and receive an absentee ballot, or, in
 some cases, cast a provisional ballot at the polling place.38 Of those instances in which the
 available evidence clearly distinguished between “no signature” and “signature mismatch,” 55%
 of the rejections were due to a missing signature, and the remaining 45% were rejected by
 election officials who lack training on handwriting recognition but nonetheless declared a
 mismatch between the signature on the application and the signature on file for the elector.
 Given the rates at which absentee ballot applications were rejected in the relatively small number
 of counties that provided data in a format amenable for analysis, I judge it likely that many more
 applications have been rejected for “signature mismatch” (or “no signature”) in Ohio’s other
 counties. But since it is not possible to assess whether the available data are representative of
 the rest of the state, I cannot provide a precise estimate or a measure of the uncertainty
 corresponding with such an estimate.

 4. Evidence on absentee ballot application timing in Ohio
 31. When officials reject absentee ballot applications for signature mismatch this act confronts
 electors with the choice of either doing the extra work to resolve the issue, or giving up. Many
 people face other demands on their time, e.g. from family or employers. Even those who are
 determined to resolve the issue may struggle if little time remains before ballots are due,
 especially if such people are determined to vote by mail rather than in‐person (which may pose
 health risks).39 Ohio allows absentee ballot applications up to three days before the election. To



 an address. Since few other counties report signature issue rejections in a way that allows me to count the additional
 reasons for rejections, to be cautious, I do not include the additional 186 in the total here.

 37
    For the 2016 general election Summit County reported distinctive reasons for absentee ballot application
 rejections, including “Need Original Signature” (13 cases), “No Signature” (368) and “Signature Update” (575). I
 report the sum of these. In Summit County I matched the information on rejected applications with the list of voters
 sent absentee ballots, and found that, of the 705 people who went on to successfully register or vote despite the
 initial rejection, 46 people did so by voting in‐person, which may not be a safe option for some electors in the 2020
 general election (and potentially even thereafter) due to the viral pandemic.

 38
   Limiting the analysis to the counties that provided sufficient information for me to check whether initially rejected
 applications were cured, I find that 48% were cured (2581/5391).

 39
   I was able to confirm that, in one of the few counties that provided sufficient information (Butler County), electors
 whose absentee ballot application was rejected for signature mismatch were more likely to resolve the issue and be
 sent an absentee ballot, if they had applied earlier. The median and mean application date were each 7 days earlier,


                                                                                                                    15
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 16 of 43 PAGEID #: 466




 assess the number of people who may struggle, due to time restraints, to resolve the issue if their
 absentee ballot application is rejected for signature mismatch, I calculated absentee ballot
 application timing in the counties that provided data amenable to analysis. To be counted,
 absentee ballots returned through the mail must be postmarked at least one day before the
 election, and received within ten days after the day of the election.40

 32. The USPS recently issued guidance that election officials should allow at least one week for
 ballots to be received by voters, and at least one more week for the voted ballots to be returned.
 In a letter to Ohio Secretary of State Frank LaRose dated July 30, 2020, the USPS also wrote that,
 “under our reading of Ohio’s election laws, certain deadlines for requesting and casting mail‐in
 ballots are incongruous with the Postal Services’ delivery standards. This mismatch creates a risk
 that ballots requested near the deadline under state law will not be returned by mail in time to
 be counted under your laws as we understand them.”41 Although the USPS guidance does not
 refer to the possibility that absentee ballot applications would be rejected and that the problem
 would need to be resolved, the situation is even more acute for people whose applications are
 rejected, due to a perceived signature mismatch. Following the USPS guidance, it might take a
 week for an absentee ballot application to travel from the elector to the elections office, and
 another week for a letter informing the elector that their application had been rejected to get
 back to the elector. That implies a worst‐case of up to a month of back and forth, although the
 USPS guidance does not indicate what share of voters could be exposed to such worst‐case
 delays. The USPS guidance continues, “Where voters will both receive and send a ballot by mail,
 voters should submit their ballot request early enough so that it is received by their election
 officials at least 15 days before Election Day at a minimum, and preferably long before that time.”
 I therefore pay particular attention to this recommended minimum 15‐day period.

 33. I begin with evidence on the 2016 and 2018 general elections. Figure 1, below, shows the
 number of absentee ballot applications received by day in the months leading up to the 2016
 general election in Summit County. Ohio electors may apply to vote absentee in a particular
 election starting on January 1st of the year in which the election will be held, or 90 days in
 advance, whichever is earlier.42 As the figure shows, most applications are received by elections


 for those who were able to cure, than for those who did not cure. The difference in means is statistically significant
 (p=0.03). The data in this case are for the 2016 federal general election.

 40
      Ohio Revised Code § 3509.05.

 41
      See Appendix, Exhibit A.

 42
      Ohio Revised Code § 3509.03 (D).



                                                                                                                   16
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 17 of 43 PAGEID #: 467




 offices in the final few weeks of the election campaign period, from late September through late
 October (the deadline in 2016 was November 5). This is consistent with findings in previous
 research that voters tend to wait until quite close to an election before making up their minds
 and making preparations for registering or casting their votes (e.g., Gimpel, Dyck and Shaw 2011;
 Street et al. 2015). In Summit County that year, the median application sent through the mail
 was received 31 days (a little over four weeks) before the deadline. A total of 5,190 absentee
 ballot applications were received by mail over the final 15 days before the election, or 7.8% of all
 applications.43

 Figure 1. The timing of absentee ballot applications received through the mail in Summit County
 for the 2016 federal general election




 34. I found similar patterns for the 2018 federal general election. Figure 2, below, shows the
 daily number of absentee ballot applications received through the mail in Warren County. Again,
 the activity is mainly concentrated in the period from mid‐September through early November.
 In Warren County that year, the median application sent through the mail was received 41 days
 (a little under six weeks) before the deadline. A total of 1,782 absentee ballot applications were
 received by mail over the final 15 days before the election, or 6.3% of all applications.44


 43
   The only other County to provide sufficiently detailed information for similar calculations for 2016 was Butler
 County. There, the median mailed application was received 47 days (a little under 7 weeks) before the deadline. A
 total of 1,713 absentee ballot applications were received over the final 15 days before the election, or 6.3% of all
 applications to vote absentee in the November 2016 general election.

 44
   No other counties provided sufficient information to calculate the timing of absentee ballot applications for the
 2018 election. I did, however, calculate the timing of successful absentee ballot applications for a few counties. This
 has the disadvantage of excluding those received after the deadline, but, since those are relatively small in number,
 that makes little difference to the central tendency (the bigger concern is over applications received by the deadline,
 but with too little time to get the ballots to voters, and back to elections offices, and if necessary deal with any


                                                                                                                    17
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 18 of 43 PAGEID #: 468




 Figure 2. The timing of absentee ballot applications received through the mail in Warren County
 for the 2018 federal general election




 35. Finally, I also present evidence on absentee ballot application timing for the 2020 federal
 primary. That election was originally scheduled for March 17 but was postponed at late notice,
 the night before the election, as a public health precaution in response to the COVID‐19 viral
 pandemic. Thereafter, it was once again possible to apply for an absentee ballot to vote for the
 revised election on April 28, but very few people were allowed to vote in‐person.45 The absentee
 ballot application deadline was extended to April 27. As a result of these unusual conditions,
 absentee ballot application timing was spread over a longer than expected (yet interrupted)
 period, over the course of which period voting absentee also became the only viable way for
 most Ohioans to participate.

 36. Figure 3, below, shows the daily number of absentee ballot applications received through the
 mail in Lucas County for the 2020 primary. The figure reveals an initial uptick in the number of
 applications around mid‐February, about one month before the originally intended date of the
 election. But there were also many more absentee ballot applications, submitted by mail,
 starting in late March through late April. Because of this late interest, at a time when voting
 absentee was the only option for most, the median absentee ballot application sent through the
 mail was received just 17 days before the deadline. A total of 20,626 absentee ballot applications

 rejections, before the final deadlines for mailing or receipt of ballots). In Hamilton County, the median application
 was received 39 days before the deadline, and in Clinton County, the median was 44 days before the deadline.

 45
   Only those with a disability or with no home address were allowed to vote in‐person, while people who had applied
 by the revised deadline of April 27, but had not yet received an absentee ballot, had the option of casting a
 provisional ballot in‐person, if they were willing to face the risk of infection.



                                                                                                                  18
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 19 of 43 PAGEID #: 469




 were received by mail over the final 15 days before the election, or 44.3% of all applications
 mailed for that election.46 Clearly, in this election, the fact that so many voters switched to voting
 absentee pushed the typical application date much closer to election day.

 Figure 3. The timing of absentee ballot applications received through the mail in Lucas County
 for the 2020 federal primary election




 37. The last‐minute postponement of Ohio’s federal primary election also provides an unusually
 clear opportunity to assess the effect of allowing electors whose absentee ballot application was
 rejected for alleged signature mismatch (or other reasons) more time to resolve the issue. For
 example, people who applied to vote absentee in early March but whose initial applications were
 rejected, leaving them only a few days to resolve the issue before the original election date, were
 suddenly given several more weeks in which they could try again. A skeptic of my analysis—in
 particular, of my claim that rejecting absentee ballot applications only a few days or weeks in
 advance is likely to hinder voting—might object that the kind of person whose absentee ballot
 application was submitted fairly late, and was rejected, may be unlikely to actually get their act
 together and register, even if they had more time. The sudden postponement of Ohio’s 2020
 primary allows me to test and reject that counter‐argument.

 38. Only two counties provided sufficiently detailed information to make this comparison: Butler
 and Cuyahoga. In each case, I found that electors whose absentee ballot application was rejected
 over the final two weeks leading up to the original March 17 election were significantly more
 likely to cure than electors whose absentee ballot applications were rejected over the final two

 46
    I calculated similar patterns in other counties. For instance, in Butler County, the median absentee ballot
 application for the 2020 primary election was received by the county 18 days before the deadline, and 18,604 ballots
 (45.6% of applications received by mail for this election) arrived over the final 15 days before the election.



                                                                                                                 19
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 20 of 43 PAGEID #: 470




 weeks leading up to the rescheduled date of April 28.47 Focusing on this two‐week time period
 enhances comparability and makes it harder to imagine alternative explanations, beyond the
 effect of time constraints. These results imply that time constraints per se make electors whose
 absentee ballot applications are rejected close to Election Day less likely to vote, in addition to
 any underlying differences that may exist between the people who apply for an absentee ballot
 well in advance or relatively late.

 39. Overall, this analysis shows that Ohioans who opt to apply for an absentee ballot tend to
 submit their application over the final few weeks before the election, even though they do have
 the option of doing so months earlier. This is broadly consistent with other research on voter
 registration and voting timing which shows that Americans respond to imminent elections or to
 deadlines (e.g., Gimpel, Dyck and Shaw 2007; Herron and Smith 2012; Street et al. 2015). This
 pattern was much stronger for Ohio’s 2020 federal primary election, even though that election
 was postponed by around six weeks. Of course, the chaotic circumstances induced by the viral
 pandemic make it hard to generalize from that election. On the other hand, it now appears that
 somewhat similar, if hopefully less chaotic conditions may well obtain for the November 2020
 general election, in particular. The coming election is likely to see many more voters submitting
 absentee ballot applications than in recent years; many of them have not previously voted
 absentee. Comparing the 2016 and 2020 federal primary elections, Ohio saw a 448% increase in
 the number of domestic mail absentee ballots submitted (285,045 in 2016 versus 1,562,716 in
 2020).48 I expect that the timing of absentee ballot applications will be somewhere between the
 timing observed for 2016/2018 and the timing observed for the 2020 primary, i.e., the median
 application will be submitted at some point between the 6‐7 weeks typical of the earlier elections
 and the 2‐3 weeks seen in the most recent federal election in Ohio. I also judge it probable that
 many thousands of absentee ballot applications will be submitted after the 15‐day advance
 period now recommended by the USPS. To date, Ohio does not allow absentee ballot


 47
   In Butler County, 71% of those whose applications were rejected over the two weeks leading up to March 17 were
 able to resolve the issue and register to receive an absentee ballot by mail, versus 23% of those whose applications
 were rejected over the final two weeks leading up to April 28. This difference is statistically significant at p<0.01.
 The sample size was smaller for the subset of people whose applications were rejected due to signature missing or
 a missing signature, in particular, but I found a similar pattern. For the final period in March, 56% cured, versus 25%
 for the final period in April (the difference is statistically significant at p=0.04).

          In Cuyahoga County, the sample size allowed me to focus the analysis on people whose applications were
 rejected due to perceived signature mismatch. I found that 38% of those rejected for this reason in the two weeks
 leading up to March 17 were subsequently able to register absentee, compared to just 8% of those whose
 applications were rejected in the two weeks leading up to April 28.

 48
      Calculated from absentee supplemental reports on the Ohio Secretary of State’s website. Accessed 8/21, 2020.



                                                                                                                    20
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 21 of 43 PAGEID #: 471




 applications to be submitted online, although I believe that this option has been discussed and it
 would certainly help (since it would eliminate mailing time for the application).49

 5. Evidence on the prevalence of signature mismatch rejections for absentee ballots in Ohio
 40. The evidence on the number of absentee ballots themselves that are rejected for signature
 mismatch is somewhat better than that available for absentee ballot applications. Some
 information is reported for each Ohio county via the Election Administration and Voting Survey
 (EAVS) compiled by the U.S. Election Assistance Commission. The EAVS reports the number of
 final rejections but does not reveal the number of ballots initially rejected for signature
 mismatch, hence, regrettably, the EAVS does not provide evidence on the number of voters
 whose signatures were deemed invalid by untrained, under‐resourced and time‐pressured
 elections workers, and who had to take further steps to cure their rejected application in order
 to vote absentee. Tables A1 and A2 in the Appendix show the numbers of domestic and UOCAVA
 absentee ballots transmitted by mail that were rejected for perceived “signature mismatch” (this
 is specified for domestic voters) or under the broader category of “signature problem” (which is
 all that is reported for UOCAVA ballots). The Appendix tables show these numbers, respectively,
 for the 2016 and 2018 federal general elections. The tables also show the percentages of all
 returned mail absentee ballots in each class that were rejected for these reasons. Combining
 these categories across the two elections, Ohio reports 577 ballots rejected for signature
 mismatch (only 28 of them under the broader category of “signature problem”), or 0.027% of all
 such ballots returned.50 To put it another way, for every 10,000 mail absentee ballots returned
 in Ohio in the 2016 and 2018 general elections, 2.7 were rejected for alleged signature mismatch.

 41. The EAVS only covers general elections. Hence, the EAVS will not provide information on the
 2020 federal primary election in Ohio, even though that primary election is instructive as a case
 in which the number of people casting absentee ballots rose sharply in response to pandemic
 conditions. Comparing the 2016 and 2018 EAVS reports with data provided in response to public
 records requests on behalf of the plaintiffs, for the subset of counties that provided data in a
 format amenable to analysis, I found that the number of rejections by county were identical or
 similar in the two sources. I did not find any large discrepancies between absentee ballot


 49
   See https://www.dispatch.com/news/20200428/after‐problem‐plagued‐primary‐ohio‐leaders‐disagree‐about‐
 november‐election‐plan Accessed August 20, 2020.

 50
   Signature related ballot rejection rates were 4‐5 times higher for UOCAVA voters than for domestic absentee
 voters, at around 0.1% or one in a thousand ballots rejected. This may be partly due to the fact that the broader
 category of “signature problem” would include not only alleged mismatches but also missing signatures; as noted
 above, for the counties that sufficient provided information to distinguish between the two for domestic voters, at
 the absentee ballot application stage, there were roughly equal numbers of each kind of rejection.



                                                                                                                21
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 22 of 43 PAGEID #: 472




 rejections for alleged signature mismatch, comparing the 2020 primary election to the earlier
 general elections covered by the EAVS.51 Data available through the Ohio Secretary of State’s
 website also suggest that the, while the proportion of absentee ballots that went uncounted was
 quite similar, comparing the 2020 primary election to earlier years, the total number of absentee
 ballots that went uncounted did increase (since so many more ballots were cast absentee). Table
 3, below, shows the numbers of ballots reported to have been cast and counted in reports
 provided by the Ohio Secretary of State.52 The table also shows the number of ballots that were
 cast but not counted, either because the ballots were rejected or because they were spoiled (e.g.,
 electors sometimes leave ballots blank, or vote for multiple candidates for a single office).

 Table 3. Uncounted absentee ballots in recent Ohio elections
                         Number of absentee Number of absentee                           Number (and
                         ballots cast            ballots counted                         percentage) of
                                                                                         absentee ballots that
                                                                                         went uncounted
  2016 primary election                 450,901                     446,508                  4,393 (0.97%)
  2018 primary election                1,379,191                   1,367,399                11,792 (0.85%)
  2020 primary election                1,831,640                   1,810,486                21,154 (1.15%)

 42. Overall, then, the available data from a range of sources tell a consistent story about absentee
 ballot rejections, and absentee ballot rejections for signature mismatch, in particular. The share
 of ballots rejected is much lower than the share of absentee ballot applications rejected. As the
 number of absentee ballots has increased, the number of rejections has increased in rough
 proportion. This trend may well continue into the November 2020 general election, in which
 case we can expect to see hundreds or perhaps thousands of absentee ballots rejected for alleged
 signature mismatch. Whether it is feasible for voters whose ballots are rejected to resolve the
 issue will depend in part on the amount of time remaining, from the point at which absentee
 ballots are returned to elections offices, to the deadlines for mailing, curing and counting. On
 these questions of timing, the records provided by select Ohio counties are again instructive.


 51
   I was able to compare numbers for Brown, Clinton, Cuyahoga, Franklin, Greene, Hamilton, Highland, Lucas, Summit
 and Warren counties.

 52
   Calculated from absentee supplemental reports on the Ohio Secretary of State’s website. Accessed 8/21, 2020.
 These reports do not report the number of absentee ballots counted separately for return by mail vs. in‐person. I
 expect that prospective in‐person absentee voters who, for instance, were ineligible to vote in Ohio, or were unable
 to provide identification, were denied an absentee ballot, rather than allowed to return a ballot that would not be
 counted. This implies that the number of ballots cast in‐person that go uncounted is relatively small. Absentee
 ballots cast in‐person would go uncounted if the ballot were spoiled, however.



                                                                                                                 22
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 23 of 43 PAGEID #: 473




 6. Evidence on absentee ballot return timing in Ohio
 43. Ohio law provides a period of up to seven days after an election for electors to “cure” a defect
 such as an alleged signature mismatch,53 although ballots may be received and counted up to ten
 days after an election. This implies that there are three days when ballots are received but
 election officials will not even try to inform the elector of a rejection. The Ohio Secretary of State
 requires election officials to mail a form telling the voter that their ballot has been rejected, and
 why, within two business days of receiving a ballot deemed “defective” (through the third
 Saturday prior to an election), or within one calendar day if the ballot is received between the
 third Monday and last Friday prior to an election, or on the same day if the ballot is received from
 the Saturday prior to an election through the 6th day following an election.54 Under a range of
 plausible circumstances, this timing is absurdly tight. An absentee ballot could be postmarked
 the day before the election and returned to the elections office through the mail on the fifth day
 after an election, for instance, and the signature deemed invalid, on which day the board of
 elections should mail the form telling the voter about the problem—but in order for the elector
 to resolve the issue, the elector would have to receive the form by the very next day and get it
 back to the election office the day after that. As the USPS guidance quoted earlier in this report
 notes, even under favorable conditions, “most domestic First‐Class mail is delivered 2‐5 days
 after it is received by the Postal Service” (see Exhibit A in the Appendix). Based on the USPS
 guidance, allowing a week for delivery in each direction and one day for processing, 15 days total,
 absentee ballots that are returned starting in the week prior to the election may well be rejected
 with too little time remaining to allow voters to be notified of the problem and for them to cure
 by the deadline. In my analysis I therefore pay particular attention to the share of ballots received
 by election officials starting on the Monday eight days before election day.

 44. In this context, the evidence on absentee ballot return timing for recent elections is alarming.
 For the 2016 general election in Summit County, for instance, 481 (0.9% of) absentee ballots
 returned by mail were received back to the election office after election day, a further 5,316
 (10.3%) on the Monday and Tuesday of the election week, and another 12,531 (24.3%) over the
 week before that. In sum, 18,328 absentee ballots (35.6% of those returned by mail) were




 53
      Ohio Revised Code § 3509.06(D)(3)(b).

 54
   https://www.ohiosos.gov/globalassets/elections/directives/2019/dir2019‐11 eom.pdf   Page 5‐27.   Accessed
 August 21, 2020.



                                                                                                         23
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 24 of 43 PAGEID #: 474




 received over the final 9 days through election day, or thereafter. Figure 4, below, illustrates the
 timing of absentee ballot return timing in Summit County that year.55

 Figure 4. The timing of absentee ballots returned through the mail and received by Summit
 County for the 2016 federal general election




 45. The timing was even tighter for the much larger number of absentee ballots returned through
 the mail for the 2020 federal primary election. In Lucas County, for instance, 1,266 (3% of)
 absentee ballots returned by mail were received back to the election office after election day, a
 further 10,033 (23.5%) on the Monday and Tuesday of the election week, and another 13,624
 (31.9%) over the week before that. In sum, 24,923 absentee ballots (58.4% of those returned by
 mail) were received over the final 9 days through election day, or thereafter.56 The median
 absentee ballot returned through the mail was received just 7 days before election day. Figure
 5, below, illustrates the timing of absentee ballot return timing in Lucas County that year.

 Figure 5. The timing of absentee ballots returned through the mail and received by Lucas County
 for the 2020 federal primary election




 55
   I observed similar numbers for the 2016 general election in other counties. In Hamilton County, for instance,
 27,851 absentee ballots were received by mail from Monday starting the week before the election, or 32.5% of all
 such ballots. In Clinton County, 28% were received by mail starting the week before election day.

 56
   Again, I observed broadly similar numbers in other counties. Brown County: 52% over the final 9 days through
 election day, or thereafter. Clinton County: 68% over the final 9 days through election day, or thereafter. Hamilton
 County: 51% over the final 9 days through election day, or thereafter.



                                                                                                                 24
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 25 of 43 PAGEID #: 475




 46. Once again, the last‐minute postponement of Ohio’s 2020 federal primary election also
 provides an unusually clear opportunity to assess the effect of allowing electors whose absentee
 ballot was rejected for alleged signature mismatch (or other reasons) extra time to resolve the
 issue. Only Summit County provided sufficient detail on signature mismatch ballot rejections to
 test this logic. I found that 86% of electors whose ballots were rejected for signature mismatch
 in early or mid‐March were able to cure and vote, compared to just 43% of electors whose ballots
 were rejected for the same reason from mid‐ to late April (this difference is statistically significant
 at p=0.03). This supports the claim that time constraints per se make electors whose absentee
 ballots are rejected close to Election Day less likely to vote, in addition to any underlying
 differences between the people who apply for an absentee ballot well in advance or quite late.

 47. Overall, this section of my report shows that many Ohio voters tend to submit absentee
 ballots fairly close to election day, at a time when, especially given the additional pressure that
 may fall on the USPS due to pandemic conditions and a large increase in the number of people
 voting absentee, there is a great risk that any rejection for alleged signature mismatch would be
 reported too late for the issue to be resolved. For the 2016 general election, across various
 counties, around one third of voters submitted ballots that were received by mail only starting in
 the period of the week before the election, or thereafter. For the 2020 primary election, across
 several counties, this share rose to one half or higher.

 7. Conclusion
 48. In this report I have explained the inherent problem in requiring untrained, under‐resourced
 and time‐pressured lay people to verify voter signatures. Since election officials working under
 these conditions are bound to make errors, and since there are so many more valid than invalid
 signatures on absentee ballots (and absentee ballot applications), the inevitable result is that
 many valid signatures will be wrongly rejected for each invalid signature that is correctly rejected.


                                                                                                     25
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 26 of 43 PAGEID #: 476




 I have also presented evidence from Ohio elections suggesting that the problem affects
 substantial numbers of Ohio electors. To my knowledge, this is the first analysis to reveal that
 Ohio elections feature thousands of rejections at the absentee ballot application stage. Since
 absentee ballot applications are often submitted only a few days or weeks before the deadline,
 rejections at this stage are likely to hinder voting. Indeed, I have shown that many people whose
 application is rejected are able to resolve the issue—implying that the initial rejection was in fact
 mistaken. And yet, those who submit their applications with less time remaining are significantly
 less likely to be able to cure. I have also shown that many absentee ballots are submitted even
 closer to the relevant deadlines for mailing and receipt, leaving less time to cure any mistaken
 rejection. This is likely to be much more common in the November 2020 general election than
 in recent general elections. Since the number of Ohioans who wish to vote absentee is likely to
 rise sharply for the 2020 general election in November, I urge that Ohio officials who wish to
 avoid the needless rejection of many absentee ballots (and ballot applications) should cease
 checking signatures at the ballot application stage, which is not required by law, and should
 amend the deadlines to allow more time to cure any applications or ballots that are wrongly
 rejected for signature mismatch.

 8. Declaration
 I declare under penalty of perjury that the foregoing is true and correct to the best of my
 knowledge.




 Alex Street, Ph.D., August 24, 2020, Helena, MT.




                                                                                                   26
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 27 of 43 PAGEID #: 477




 References
 Ahlquist, John S., Kenneth R. Mayer and Simon Jackman. 2014. “Alien Abduction and Voter
 Impersonation in the 2012 U.S. General Election: Evidence from a Survey List Experiment.”
 Election Law Journal: Rules, Politics, and Policy 13(4): 460‐475.

 Altman, Douglas G. and J. Martin Bland. 1994. “Diagnostic tests 2: predictive values.” British
 Medical Journal 309: 102.

 Brady, Henry E. and John E. McNulty. 2011. “Turning Out to Vote: The Costs of Finding and
 Getting to the Polling Place.” American Political Science Review 105(1): 115‐134.

 Gimpel, James G., Joshua J. Dyck and Daron R. Shaw. 2007. “Election‐Year Stimuli and the Timing
 of Voter Registration.” Party Politics 13(3): 351‐374.

 Goel, Sharad, Marc Meredith, Michael Morse, David Rothschild and Houshmand Shirani‐Mehr.
 2020. “One Person, One Vote: Estimating the Prevalence of Double Voting in U.S. Presidential
 Elections.” American Political Science Review 114(2): 456‐469.

 Herron, Michael C. and Daniel A. Smith. 2012. “Souls to the Polls: Early Voting in Florida in the
 Shadow of House Bill 1355.” Election Law Journal 11(3): 331‐347.

 Holbein, John B. and D. Sunshine Hillygus. 2016. “Making Young Voters: The Impact of
 Preregistration on Youth Turnout.” American Journal of Political Science 60(2): 364‐382.

 Kam, Moshe, Kishore Gummadidala, Gabriel Fielding and Robert Conn. 2001. “Signature
 Verification by Forensic Document Examiners.” Journal of Forensic Science 46(4): 884‐888.

 Levitt, Justin. 2011. Testimony before the United States Senate Committee on the Judiciary.
 September 8, 2011. Available at: https://www.judiciary.senate.gov/imo/media/doc/11‐9‐
 8LevittTestimony.pdf Accessed 12 July, 2020.

 McNulty, John E., Conor M. Dowling and Margaret H. Ariotti. 2009. “Driving Saints to Sin: How
 Increasing the Difficulty of Voting Dissuades Even the Most Motivated Voters.” Political Analysis
 17(4): 435‐455.

 Minnite, Lorraine C. 2010. The Myth of Voter Fraud. Cornell University Press.




                                                                                               27
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 28 of 43 PAGEID #: 478




 Sita, Jodi, Bryan Found and Douglas K. Rogers, 2002, “Forensic Handwriting Examiners’ Expertise
 for Signature Comparison,” Journal of Forensic Science 47(5): 1‐8.

 Stewart, Charles III. 2010. “Losing votes by mail.” New York University Journal of Legislation and
 Public Policy 3: 573‐602.

 Street, Alex, Thomas A. Murray, John Blitzer and Rajan S. Patel. 2015. “Estimating Voter
 Registration Deadline Effects with Web Search Data.” Political Analysis 23(2): 225‐241.




                                                                                                28
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 29 of 43 PAGEID #: 479




                                              Appendix

 Table A1. Numbers and percentages of ballots rejected in Ohio counties for signature mismatch,
 2016 general election. Source: 2016 EAVS
  County         Number of domestic    Percentage of            Number of UOCAVA     Percentage of
                 absentee ballots      domestic absentee        absentee ballots     UOCAVA absentee
                 rejected for          ballots rejected for     rejected for         ballots rejected for
                 signature mismatch,   signature mismatch,      “signature           “signature
                 2016 general          2016 general             problem,” 2016       problem,” 2016
                 election              election                 general election     general election
  ADAMS                            0                        0                    0                          0
  ALLEN                           2                    0.028                    0                           0
  ASHLAND                         0                        0                    0                           0
  ASHTABULA                       1                    0.013                    0                           0
  ATHENS                          0                        0                    0                           0
  AUGLAIZE                        1                    0.026                    0                           0
  BELMONT                         1                    0.009                    0                           0
  BROWN                           0                        0                    0                           0
  BUTLER                          3                     0.01                    1                    0.181
  CARROLL                         2                    0.077                    0                           0
  CHAMPAIGN                       0                        0                    0                           0
  CLARK                           0                        0                    0                           0
  CLERMONT                        0                        0                    0                           0
  CLINTON                        42                     1.32                    0                           0
  COLUMBIANA                      0                        0                    0                           0
  COSHOCTON                       0                        0                    0                           0
  CRAWFORD                        1                    0.027                    0                           0
  CUYAHOGA                        5                    0.003                    4                     0.16
  DARKE                           0                        0                    0                           0
  DEFIANCE                        0                        0                    0                           0
  DELAWARE                        3                    0.012                    0                           0
  ERIE                            2                    0.027                    0                           0
  FAIRFIELD                       3                    0.016                    0                           0
  FAYETTE                         0                        0                    0                           0
  FRANKLIN                       69                    0.049                    2                    0.099
  FULTON                          0                        0                    0                           0
  GALLIA                          0                        0                    0                           0
  GEAUGA                          0                        0                    0                           0
  GREENE                          2                    0.012                    0                           0
  GUERNSEY                        0                        0                    0                           0



                                                                                                            29
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 30 of 43 PAGEID #: 480



  Table A1 continued
  County           Number of domestic            Percentage of     Number of UOCAVA            Percentage of
                       absentee ballots     domestic absentee        absentee ballots    UOCAVA absentee
                           rejected for     ballots rejected for          rejected for   ballots rejected for
                   signature mismatch,    signature mismatch,              “signature             “signature
                          2016 general            2016 general        problem,” 2016         problem,” 2016
                               election                 election      general election      general election
  HAMILTON                           44                    0.053                     0                      0
  HANCOCK                            4                    0.075                     0                      0
  HARDIN                             1                    0.051                     0                      0
  HARRISON                           0                        0                     0                      0
  HENRY                              1                    0.058                     0                      0
  HIGHLAND                           0                        0                     0                      0
  HOCKING                            2                    0.077                     0                      0
  HOLMES                             0                        0                     0                      0
  HURON                              0                        0                     0                      0
  JACKSON                            2                    0.078                     0                      0
  JEFFERSON                          0                        0                     0                      0
  KNOX                               0                        0                     0                      0
  LAKE                               4                    0.012                     0                      0
  LAWRENCE                           8                    0.146                     0                      0
  LICKING                            0                        0                     1                   0.41
  LOGAN                              0                        0                     2                  3.125
  LORAIN                             0                        0                     0                      0
  LUCAS                             13                    0.039                     0                      0
  MADISON                           14                    0.332                     1                  1.786
  MAHONING                           1                    0.003                     0                      0
  MARION                             4                    0.077                     0                      0
  MEDINA                             3                    0.015                     0                      0
  MEIGS                              0                        0                     0                      0
  MERCER                             1                    0.025                     0                      0
  MIAMI                              6                    0.061                     0                      0
  MONROE                             0                        0                     0                      0
  MONTGOMERY                         0                        0                     0                      0
  MORGAN                             0                        0                     0                      0
  MORROW                             0                        0                     0                      0
  MUSKINGUM                          8                    0.097                     0                      0
  NOBLE                              0                        0                     0                      0
  OTTAWA                             0                        0                     0                      0
  PAULDING                           0                        0                     0                      0



                                                                                                           30
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 31 of 43 PAGEID #: 481



  Table A1 continued
  County           Number of domestic            Percentage of     Number of UOCAVA            Percentage of
                       absentee ballots     domestic absentee        absentee ballots    UOCAVA absentee
                           rejected for     ballots rejected for          rejected for   ballots rejected for
                   signature mismatch,    signature mismatch,              “signature             “signature
                          2016 general            2016 general        problem,” 2016         problem,” 2016
                               election                 election      general election      general election
  PERRY                               1                    0.029                     0                      0
  PICKAWAY                           2                     0.04                     0                      0
  PIKE                               0                        0                     0                      0
  PORTAGE                            0                        0                     0                      0
  PREBLE                             1                    0.039                     0                      0
  PUTNAM                             0                        0                     0                      0
  RICHLAND                           0                        0                     1                   0.69
  ROSS                               0                        0                     0                      0
  SANDUSKY                           0                        0                     0                      0
  SCIOTO                             2                    0.039                     0                      0
  SENECA                             1                     0.03                     0                      0
  SHELBY                             0                        0                     0                      0
  STARK                             18                    0.047                     0                      0
  SUMMIT                            25                    0.043                     5                  0.597
  TRUMBULL                           1                    0.005                     1                  0.353
  TUSCARAWAS                         1                    0.011                     0                      0
  UNION                              1                    0.021                     1                  1.333
  VAN WERT                           0                        0                     0                      0
  VINTON                             0                        0                     0                      0
  WARREN                            14                    0.053                     0                      0
  WASHINGTON                         0                        0                     0                      0
  WAYNE                              4                    0.047                     0                      0
  WILLIAMS                           0                        0                     0                      0
  WOOD                               0                        0                     0                      0
  WYANDOT                            0                        0                     0                      0
  TOTAL                            324                   0.03%                     19                 0.11%




                                                                                                           31
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 32 of 43 PAGEID #: 482




 Table A2. Numbers and percentages of ballots rejected in Ohio counties for signature mismatch,
 2018 general election. Source: 2018 EAVS
  County        Number of domestic     Percentage of            Number of UOCAVA       Percentage of
                absentee ballots       domestic absentee        absentee ballots       UOCAVA absentee
                rejected for           ballots rejected for     rejected for           ballots rejected for
                signature mismatch,    signature mismatch,      “signature problem,”   “signature problem,”
                2018 general           2018 general             2018 general           2018 general
                election               election                 election               election
  ADAMS                            0                        0                      0                        0
  ALLEN                           0                        0                      0                        0
  ASHLAND                         0                        0                      0                        0
  ASHTABULA                       4                    0.062                      0                        0
  ATHENS                          0                        0                      0                        0
  AUGLAIZE                        0                        0                      0                        0
  BELMONT                         4                    0.045                      0                        0
  BROWN                           3                    0.124                      0                        0
  BUTLER                          1                    0.004                      1                     0.45
  CARROLL                         0                        0                      0                        0
  CHAMPAIGN                       0                        0                      0                        0
  CLARK                           2                    0.026                      0                        0
  CLERMONT                        0                        0                      0                        0
  CLINTON                         1                    0.039                      0                        0
  COLUMBIANA                      0                        0                      0                        0
  COSHOCTON                       0                        0                      0                        0
  CRAWFORD                        0                        0                      0                        0
  CUYAHOGA                        1                    0.001                      0                        0
  DARKE                           0                        0                      0                        0
  DEFIANCE                        0                        0                      0                        0
  DELAWARE                       11                    0.057                      0                        0
  ERIE                            4                    0.067                      0                        0
  FAIRFIELD                       3                    0.022                      0                        0
  FAYETTE                         1                    0.084                      0                        0
  FRANKLIN                       18                    0.017                      1                    0.106
  FULTON                          0                        0                      0                        0
  GALLIA                          0                        0                      0                        0
  GEAUGA                          3                    0.028                      0                        0
  GREENE                          1                    0.008                      1                    0.383
  GUERNSEY                        0                        0                      0                        0
  HAMILTON                       28                    0.041                      2                    0.248
  HANCOCK                         0                        0                      1                    2.778



                                                                                                          32
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 33 of 43 PAGEID #: 483



  Table A2, continued
  County           Number of domestic            Percentage of      Number of UOCAVA              Percentage of
                       absentee ballots     domestic absentee           absentee ballots      UOCAVA absentee
                           rejected for     ballots rejected for            rejected for     ballots rejected for
                   signature mismatch,    signature mismatch,      “signature problem,”    “signature problem,”
                          2018 general            2018 general             2018 general            2018 general
                               election                 election                election                 election
  HARDIN                              0                        0                       0                        0
  HARRISON                           0                        0                       0                        0
  HENRY                              0                        0                       1                    7.692
  HIGHLAND                           0                        0                       0                        0
  HOCKING                            1                    0.046                       0                        0
  HOLMES                             0                        0                       0                        0
  HURON                              0                        0                       0                        0
  JACKSON                            0                        0                       0                        0
  JEFFERSON                          0                        0                       0                        0
  KNOX                               0                        0                       0                        0
  LAKE                               0                        0                       0                        0
  LAWRENCE                           9                    0.205                       0                        0
  LICKING                            0                        0                       0                        0
  LOGAN                              1                    0.039                       0                        0
  LORAIN                             3                    0.012                       0                        0
  LUCAS                             11                    0.041                       0                        0
  MADISON                            8                    0.221                       0                        0
  MAHONING                           4                    0.019                       0                        0
  MARION                             0                        0                       0                        0
  MEDINA                            16                    0.104                       1                    0.862
  MEIGS                              0                        0                       0                        0
  MERCER                             0                        0                       0                        0
  MIAMI                              1                    0.014                       0                        0
  MONROE                             0                        0                       0                        0
  MONTGOMERY                        38                      0.1                       0                        0
  MORGAN                             0                        0                       0                        0
  MORROW                             0                        0                       0                        0
  MUSKINGUM                          4                    0.067                       0                        0
  NOBLE                              0                        0                       0                        0
  OTTAWA                             0                        0                       0                        0
  PAULDING                           0                        0                       0                        0
  PERRY                              0                        0                       0                        0
  PICKAWAY                           3                    0.078                       0                        0



                                                                                                              33
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 34 of 43 PAGEID #: 484



  Table A2, continued
  County           Number of domestic            Percentage of      Number of UOCAVA              Percentage of
                       absentee ballots     domestic absentee           absentee ballots      UOCAVA absentee
                           rejected for     ballots rejected for            rejected for     ballots rejected for
                   signature mismatch,    signature mismatch,      “signature problem,”    “signature problem,”
                          2018 general            2018 general             2018 general            2018 general
                               election                 election                election                 election
  PIKE                                0                        0                       0                        0
  PORTAGE                            8                    0.071                       0                        0
  PREBLE                             3                    0.155                       0                        0
  PUTNAM                             0                        0                       0                        0
  RICHLAND                           0                        0                       0                        0
  ROSS                               0                        0                       0                        0
  SANDUSKY                           0                        0                       0                        0
  SCIOTO                             1                    0.026                       0                        0
  SENECA                             0                        0                       0                        0
  SHELBY                             0                        0                       0                        0
  STARK                              9                    0.031                       0                        0
  SUMMIT                            12                    0.025                       1                    0.258
  TRUMBULL                           2                    0.014                       0                        0
  TUSCARAWAS                         3                    0.042                       0                        0
  UNION                              1                    0.026                       0                        0
  VAN WERT                           0                        0                       0                        0
  VINTON                             0                        0                       0                        0
  WARREN                             0                        0                       0                        0
  WASHINGTON                         1                    0.022                       0                        0
  WAYNE                              0                        0                       0                        0
  WILLIAMS                           1                    0.056                       0                        0
  WOOD                               0                        0                       0                        0
  WYANDOT                            0                        0                       0                        0
           TOTAL                   225                   0.02%                        9                   0.12%




                                                                                                              34
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 35 of 43 PAGEID #: 485




                             Exhibit A
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 36 of 43 PAGEID #: 486
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 37 of 43 PAGEID #: 487
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 38 of 43 PAGEID #: 488




                             Exhibit B
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 39 of 43 PAGEID #: 489



 Alex Street

  Contact        Carroll Colllege, 1601 N. Benton Ave.,                phone: 406 447 4331
                 Helena, Montana 59625                                 email: astreet@carroll.edu

  Academic       2017-     Associate Professor of Political Science and Intl. Relations, Carroll College.
  Appointments   2014-17   Assistant Professor of Political Science and Intl. Relations, Carroll College.
                 2013-14   Research Fellow, Max Planck Society.
                 2012-13   Visiting Fellow, Cornell Institute for European Studies.
                 2011-12   Max Weber Postdoctoral Fellow, European University Institute.

  Education      University of California, Berkeley

                    Ph.D., Political Science, December 2011. MA, Political Science, May 2006.

                 Humboldt University, Berlin
                    Post-Graduate Fellow, 2004-05.

                 University of Oxford
                    First Class BA, Politics, Philosophy and Economics, 2003.

  Refereed        [1] “Understanding Support for Immigrant Political Representation: Evidence from
  Journal               German Cities.” With Karen Schönwälder, Journal of Ethnic and Migration
  Publications          Studies,, published online February 6, 2019, doi: 10.1080/1369183X .

                  [2] “Political Effects of Having Undocumented Parents.” With Michael Jones-Correa
                        & Chris Zepeda-Millán, Political Research Quarterly, 70(4):818-32. 2017.
                  [3] “The Political Effects of Immigrant Naturalization.” International Migration Re-
                        view, 51(2): 323-43. 2017.

                  [4] “Estimating Voter Registration Deadline Effects with Web Search Data.” With
                        Thomas A. Murray, John Blitzer and Rajan S. Patel, Political Analysis, 23(2):
                        212-24. 2015.
                  [5] “Mass Deportations and the Future of Latino Partisanship.” With Michael Jones-
                        Correa & Chris Zepeda-Millán. Social Science Quarterly, 96(2): 540-52. 2015.

                  [6] “My Child Will Be A Citizen: Intergenerational Motives for Naturalization.”
                        World Politics, 66(2): 264-98. 2014.
                  [7] “Representation Despite Discrimination: Minority Candidates in Germany.”
                        Political Research Quarterly, 67(2): 374-85. 2014.

                  [8] “Naturalization Dynamics in Immigrant Families.” Comparative Migration Studies
                        1(1):23-44. 2013.
                  [9] “Schooling the next generation of German citizens: A comparison of citizenship
                        curricula in Berlin and Baden-Württemberg.” With Daniel Faas. Educational
                        Studies 37(4): 469-79. 2011.




                                               1 of 5
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 40 of 43 PAGEID #: 490



  Other          [10] Review of Documenting Americans: A Political History of National ID Card Pro-
  publications          posals in the United States. In Perspectives on Politics 18(2): 639-640. 2020.
                 [11] Brief for Amicus Curiae Professor Alexander Street, Ph.D. In Support of Appellees,
                        Chelsea Collaborative v. Galvin, Commonwealth of Massachusetts Supreme Ju-
                        dicial Court (no. SJC-12435). 2018.

                 [12] Review of Immigration and New Limits on Citizenship Rights: Denmark and Be-
                        yond. In Contemporary Sociology 45(6): 798-99. 2016.
                 [13] “Studying Minority Politics with Survey Experiments and Election Data.” APSA
                        Migration and Citizenship Newsletter 4(1): 23-28. December 2015.

                 [14] “Google data suggest millions of Americans are prevented from voting by early
                        registration deadlines” LSE US Centre blog, April 14 2015.
                 [15] “Google searches show that millions of people wanted to vote but couldn’t.” The
                        Monkey Cage blog, The Washington Post, March 26 2015.

                 [16] “Immigration and Integration,” in Sarah Colvin, ed., Routledge Handbook of Ger-
                        man Politics and Culture. 2014, with Randall Hansen.
                 [17] “Mass deportations are alienating young Latino voters from the Democratic Party.”
                        Latino Decisions blog, May 19 2014.
                 [18] “The Political Effects of Becoming a Citizen: Solution or Selection?” Max Weber
                        Programme working paper 2012/19 .

  Teaching
                    Assistant and Associate Professor                                             2014-
                       Introduction to Comparative Politics; Political Economy;
                       State and Nation in World Politics; Democracy and Autocracy;
                       Political Research Methods; Citizenship, Global and Local ;
                       Elections, Political Parties and Public Opinion; Senior Seminar.
                       Carroll College.

                    Instructor                                                             Spring 2014
                       Migration and International Relations
                       MA class, University of Göttingen.
                    Instructor                                                             Spring 2013
                       Introduction to Comparative Politics
                       Cornell Prison Education Project, Auburn Correctional Facility.
                    Volunteer math instructor                                                   2010-11
                       Prison University Project, San Quentin State Prison.
                    Teaching assistant                                                       2006-2009
                       Comparative Political Economy; Intro. to Quantitative Methods;
                       Intro. to Comparative Politics; Immigrants, Citizenship and the State;
                       The Welfare State in Comparative Perspective.
                       University of California, Berkeley.




                                                2 of 5
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 41 of 43 PAGEID #: 491



  Teacher         Future proofing your courses, Carroll College, Summer 2020.
  training
                  Indigenous Studies Network short course, Washington, D.C., September 2019.

                  MiClassroom technology pilot projects, Carroll College, Spring 2016 & Spring 2018.

                  Service Learning training, Carroll College, Fall 2015.

                  Fundamental Principles of Online Teaching, Carroll College, Summer 2015.



  Awards          Prizes for scholarship
                   • 2017 Best article award, Migration and Citizenship section, American Political Sci-
                     ence Association, for Political Effects of Having Undocumented Parents
                   • 2016 Best paper prize, Latino Politics section, Western Political Science Association,
                     for Political Effects of Having Undocumented Parents

                  Grants
                   • Montana PBS grant for Carroll College Exit Poll, 2018, PI                     $2,000
                   • USB Renewable Energy, 2018, PI with J. Rowley                               $48,000
                   • Russell Sage Foundation, 2013, PI with C. Zepeda-Millán                     $30,000
                   • Cornell Institute for the Social Sciences, 2013, PI with M. Jones-Correa     $12,000

                  Grants for classes and speaker series
                   • Diversity and Civil Discourse, Charles Koch Foundation, 2019-20             $18,000
                   • Mallette grant support for collaboration with Tribal Colleges, 2016           $4,700
                   • Mallette grant support for collaboration with Tribal Colleges, 2015           $1,300
                   • Speaker Series, Cornell Institute for European Studies, 2012-13               $9,000
                   • Course Development Grant, European Studies, UC Berkeley, 2010                 $2,000



  Data for        Latino Second Generation Study, 2012-2013 [United States] (ICPSR 36625). Link to
  scholarly use   dataset via ICPSR.

                  Carroll College Exit Polls 2014, 2016, 2017, 2018. Link to datasets via Carroll College
                  institutional repository.




  Selected         [1] “Constituent-Representative Communication in Diverse Gerrman Cities.” Ameri-
  Conference             can Political Science Association annual meeting, Washington, D.C., September
  Presentations          2019.
                   [2] “Can Political Threats Mobilize Latinos? Evidence from 2016” With Michael Jones-
                         Correa and James McCann. American Political Science Association annual meet-
                         ing, San Francisco, September 2017.


                                                3 of 5
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 42 of 43 PAGEID #: 492



                  [3] “What do Immigrants and Natives Expect from City Politics?” With Karen Schön-
                        wälder. IMISCOE annual meeting, Prague, July 2016.
                  [4] “Conceptualizing and Measuring Ticket Splitting.” With Kacey Gollehon (under-
                        graduate advisee). Pacific Northwest Political Science Association annual meet-
                        ing, Boise ID, October 2015.

                  [5] “Explaining Demand for Descriptive Representation: Immigrants in German Cities.”
                        Council for European Studies meeting, Paris, July 2015.
                  [6] “Political Effects of Having Undocumented Parents.” With Michael Jones-Correa
                        and Chris Zepeda-Millán. Western Political Science Association, Las Vegas,
                        April 2015.
                  [7] “Representation without Participation: Immigrants in German Cities.” Interna-
                        tional Association for the Study of German Politics meeting, London, May 2014.
                  [8] “Mass Deportations and the Future of Latino Partisanship.” With Michael Jones-
                        Correa and Chris Zepeda-Millán. Western Political Science Association meeting,
                        Seattle, April 2014.
                  [9] “The Politics of the US-Citizen Children of the Undocumented.” With Michael
                        Jones-Correa and Chris Zepeda-Millán. Harvard University, Oct. 2013.
                 [10] “Deportation Policies Shaping Latino Politics.” With Michael Jones-Correa and
                        Chris Zepeda-Millán. American Political Science Association meeting, Aug.
                        2013.
                 [11] “Early Registration Deadlines Disenfranchise Millions of Americans.” With Thomas
                        A. Murray, John Blitzer and Rajan S. Patell. Cornell University, March 2013.
                 [12] “Who are the EU Citizens? Characteristics, Attitudes and Political Behavior.”
                        York University, Toronto, Oct. 2012.
                 [13] “Intergenerational Motives for Naturalization.” Bundesanstalt für Migration und
                         Flüchtlinge [German Ministry for Migration and Refugees], Nürnberg, June 2012.
                 [14] “Political Engagement Before and After Becoming a Citizen.” Midwest Political
                        Science Association annual meeting, April 2012.
                 [15] “The Electoral Impact of Immigrant Candidates in Germany.” American Political
                        Science Association annual meeting, Aug. 2011.
                 [16] “Am I my Brother’s Keeper? Epidemics, Agenda-Setting and Public Support for
                        Health Policy Interventions.” With Eric McDaniel and Taeku Lee. Midwest
                        Political Science Association meeting, April 2011.
                 [17] “Mum, Dad, and the Fatherland: How Families Shape Naturalization in Germany.”
                        Council for European Studies annual meeting, June 2010.

  Academic       Director, Honors Scholars Program, Carroll College, 2019-.
  Service
                 Strategic Planning Task Force, Carroll College, 2019-20.

                 Political internships coordinator, Carroll College, 2018-19.

                 Equal Opportunity Policy investigation team, Carroll College, 2017-.




                                                4 of 5
Case: 2:20-cv-03843-MHW-KAJ Doc #: 24-8 Filed: 08/24/20 Page: 43 of 43 PAGEID #: 493



                 International Relations program director, Carroll College, 2015-.

                 Institutional Review Board member, Carroll College, 2015-.

                 Referee for academic journals: American Politics Research, American Journal of Po-
                 litical Science, American Political Science Review, British Journal of Political Science,
                 Canadian Journal of Political Science, Comparative Political Studies, Ethnic and Racial
                 Studies, Ethnicities, International Migration Review, Journal of Ethnic and Migration
                 Studies, Journal of International Migration and Integration, Journal of Politics, Party
                 Politics, West European Politics, World Politics.

                 Referee for funding proposals: Russell Sage Foundation, Social Science and Humanities
                 Research Council of Canada.

                 Conference panel organizer/chair/discussant: CES 2015, MPSA 2012, CES 2010.


  Community      Sun Run, fundraiser for installing solar panels at Carroll College, 2017 & 2018.
  Service
                 Presentation on Refugees, Hometown Helena, 2016.

                 Discussion leader, “Great Conversations” fundraiser, 2015, 2019.

                 Volunteer instructor, Auburn Correctional Facility, NY, 2013.

                 Volunteer instructor, San Quentin State Prison, CA, 2010-11.


  Consulting     ACLU of New York, advisor on voter registration deadline case, 2018-.

                 ACLU of Massachusetts, advisor on voter registration deadline case, Chelsea Collabo-
                 rative v. Galvin, Commonwealth of Massachusetts Supreme Judicial Court (no. SJC-
                 12435), 2017-2018.




                 (CV last updated July 2020)




                                                5 of 5
